Citation Nr: 1012304	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of surgical treatment of 
an abdominal aortic aneurysm performed at a VA medical 
facility in November 2000.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel

REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the VA 
RO in Cleveland, Ohio.  The claim was remanded to the agency 
of original jurisdiction (AOJ) by the Board in an action 
dated in September 2008.  Because the Board's explicit 
remand orders were not met, the Board will remand again.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).  
Moreover, because a medical opinion ordered by the Board in 
its remand was not clear, the Board will also remand for 
clarification of the opinion.  

The Veteran seeks compensation under 38 U.S.C.A. § 1151, 
claiming fault on the part of VA as the cause of residuals 
from surgery performed at a VA treatment facility in 
November 2000.  The Board denied the appellant's claim in a 
decision dated in May 2004, finding that the proximate cause 
of the Veteran's post-surgery sensory and motor function 
deficits was not carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA, and that the proximate cause of these 
deficits was not an event that was not reasonably 
foreseeable.  The Veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in May 2006, the Court 
vacated the Board's May 2004 decision and remanded the case 
to the Board for further proceedings consistent with the 
Court's decision.  The Court's decision was appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which, in January 2008, summarily 
affirmed the Court's May 2006 judgment.  

Following the Federal Circuit's decision, and in compliance 
with the Court's May 2006 order, the Board remanded to the 
AOJ in September 2008.  The Board's remand order contained 
two specific actions to be completed on remand.  The AOJ was 
to arrange for an expert medical opinion by a surgeon, 
preferably one with expertise in vascular surgery.  That 
action was completed, but there remains a question about 
what the examiner meant in his opinion, the Board will seek 
clarification on remand. 

The other action to be completed by the AOJ was to send the 
Veteran a new Veterans Claims Assistance Act of 2000 (VCAA) 
notice.  In its remand order, the AOJ was told that the 
notice "must specifically inform the Veteran that his claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 must 
be supported by medical evidence."  That was not done, 
necessitating another remand.  Stegall, supra.  

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is 
completed.  The notice must specifically 
inform the Veteran that his claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 must be supported by 
medical evidence.    

2.  The AOJ should contact Dr. G.C.P., 
the VA vascular surgeon who authored a 
March 31, 2009, medical opinion, if he 
is still available, and ask him to 
review the final paragraph in his 
opinion.  (Specifically, the Board notes 
that the statement that "I do not 
believe that the Veteran's residual 
disability was reasonably foreseeable" 
appears inconsistent with an earlier 
statement in the opinion that the 
Veteran's "significant complications. . 
.are described complications that are 
unavoidable.")  

Dr. P. is asked to clarify his opinion 
as to the foreseeability of the 
Veteran's residual disability.  
Specifically, was the proximate cause of 
the Veteran's post-surgery sensory and 
motor function deficits an event that 
was reasonably foreseeable, or was the 
proximate cause of the Veteran's post-
surgery sensory and motor function 
deficits an event that was not 
reasonably foreseeable?  A detailed 
explanation should be provided for the 
opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with his review of his 
earlier medical opinion.

3.  The AOJ should also contact Dr. 
D.S., the VA neurologist who examined 
the Veteran on October 11, 2002, if he 
is still available, and ask him to 
review the final paragraph in his 
opinion.  Specifically, the Board needs 
clarification regarding his statement 
that "It is also not the opinion of the 
examiner that the consequences of this 
surgery suffered by the patient were not 
reasonably foreseeable."  (Taking into 
account the double negative in this 
sentence, it is not clear whether Dr. S. 
meant to say that it was his opinion 
that the consequences of this surgery 
were reasonably foreseeable.)    

Dr. S. is asked to clarify his opinion 
as to the foreseeability of the 
Veteran's surgical complications.  
Specifically, was the proximate cause of 
the Veteran's post-surgery sensory and 
motor function deficits an event that 
was reasonably foreseeable, or was the 
proximate cause of the Veteran's post-
surgery sensory and motor function 
deficits an event that was not 
reasonably foreseeable?  A detailed 
explanation should be provided for the 
opinion.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with his review of his 
earlier medical opinion.

(If neither VA reviewer is available, 
another physician with expertise in 
vascular surgery and neurological 
complications should be asked to review 
the file and provide the requested 
opinion.)  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is 
required of the Veteran until he is notified by the AOJ.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

